--------------------------------------------------------------------------------

EXHIBIT 10.2
 
 AMENDMENT TO AGREEMENT
 
Dated as September 11, 2012
 
This Amendment (the "Amendment") is being made to that certain Agreement, dated
March 27, 2003, (the "Agreement”), by and between George M. Marcus (“Marcus”),
for himself and his Affiliated Companies (as defined in the Agreement) and Essex
Property Trust, Inc., a Maryland corporation (“Essex”), and its Affiliated
Companies.  This Amendment is dated as of the date shown above and is being made
by and between Marcus, for himself and his Affiliated Companies, and Essex and
its Affiliated Companies.   Capitalized terms used in this Amendment, unless
otherwise defined herein, shall have the same meanings as set forth in the
Agreement.
 
WHEREAS, pursuant to the Agreement, Marcus made certain agreements contained in
Section 3 therein, including not to divulge certain information that may be
received by him in his capacity as Chairman of the Board of Essex to any of his
Affiliated Companies; and the parties desire to amend the Agreement.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, the parties hereto, intending
legally to be bound, hereby amend the Agreement as follows:
 
1.           Section 3(ii) of the Agreement is hereby amended to add the phrase
“confidential or proprietary” after the phrase “not to divulge any” and before
the phrase “information regarding”.
 
2.           Continuing Effect of the Agreement. Except as modified herein, the
Agreement is hereby ratified and confirmed in its entirety and shall remain and
continue in full force and effect, provided, however, that to the extent there
shall be a conflict between the provisions of the Agreement and this Amendment,
the provisions of this Amendment will prevail.
 
IN WITNESS WHEREOF, this Amendment to the Agreement is hereby entered into among
the undersigned as of the date first written above.
 

 
ESSEX:
           
ESSEX PROPERTY TRUST, INC.,
           
a Maryland corporation
           
By:
/s/ Michael J. Schall
     
Name:  Michael J. Schall
     
Title:    President and Chief Executive Officer
           
MARCUS:
           
By:
/s/ George M. Marcus
     
George M. Marcus
 


 

--------------------------------------------------------------------------------